Exhibit 10.31

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Vignette Corporation (the “Corporation”):

 

Name of Optionee:   [                                       ]* Total Number of
Shares:   [                                       ]* Type of Option:  
Non-statutory Stock Option Exercise Price Per Share:  
$[                        ]* Date of Grant:  
[                                       ]* Vesting Commencement Date:  
[                                       ]* Vesting Schedule:  
[                                       ]* Expiration Date:  
[                                      ]* (ten years from Grant Date)   This
option expires earlier if your Service terminates earlier, as described in the
Stock Option Agreement.

 

--------------------------------------------------------------------------------

* The specific terms of this option are determined on the date of grant by the
Board of Directors as prescribed by the Corporation’s 1999 Equity Incentive
Plan. The typical vesting schedule for options granted to Board members
stipulates 100% of the Shares subject to the option will become exercisable when
the optionee completes twelve (12) months of continuous Service from the Vesting
Commencement Date.

You and the Corporation agree that this option is granted under and governed by
the terms and conditions of the 1999 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement; the Stock Option Agreement is attached to and made a
part of this document.

You further agree that the Corporation may deliver by email all documents
relating to the Plan or this option (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Corporation is required to deliver to its security holders (including,
without limitation, annual reports and proxy statements). You also agree that
the Corporation may deliver these documents by posting them on a web site
maintained by the Corporation or by a third party under contract with the
Corporation. If the Corporation posts these documents on a web site, it will
notify you by email.

 

OPTIONEE:   VIGNETTE CORPORATION

 

  By:  

 

  Title:  

 



--------------------------------------------------------------------------------

VIGNETTE CORPORATION

1999 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be a Non-Statutory stock option.
Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if the
Corporation is subject to a “Change in Control” (as defined below) while you are
in service as an employee, consultant or outside director of the Corporation or
a parent or subsidiary of the Corporation (“Service”).

 

No additional shares become exercisable after your Service has terminated for
any reason.

Change in Control   

Notwithstanding anything in the Plan to the contrary:

 

In the event of any Change in Control this option shall become fully vested and
exercisable effective as of immediately prior to the specified effective date
for the Change in Control. Immediately following the consummation of the Change
in Control, each option not exercised prior to the effective date of the Change
in Control shall terminate and cease to be outstanding, except to the extent
assumed or substituted by the successor corporation or its parent company.

 

For purposes of this section, Change in Control shall be defined as a change in
ownership or control of the Corporation effected through one of the following
transactions:

 

a. the consummation of a merger or consolidation of the Corporation with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Corporation immediately
prior to such merger, consolidation or other reorganization;

 

b. the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

 

c. a change in the composition of the Board, as a result of which fewer than
one-third of the incumbent directors are directors who either (i) had been
directors of the Corporation on the date 24 months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or
(ii) were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the aggregate of the

 

1



--------------------------------------------------------------------------------

  

original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved;

 

d. any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Corporation representing at least 50% of the total voting power
represented by the Corporation’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in sections 13(d) and 14(d) of the 1934 Act but shall exclude (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a Parent or Subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the Common Stock of the Corporation;
or

 

e. a transaction shall not constitute a Change in Control if its sole purpose is
to change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

Term    This option expires in any event at the close of business at Corporation
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) Regular Termination    If your Service
terminates for any reason except death, then this option will expire at the
close of business at Corporation headquarters on the date twelve months after
your termination date. The Corporation determines when your Service terminates
for this purpose. Death    If you die while in Service or during the twelve (12)
month period following your cessation of Service, then this option will expire
at the close of business at Corporation headquarters on the date twelve (12)
months after the date of death. Restrictions on Exercise    The Corporation will
not permit anyone to exercise this option if the issuance of shares at that time
would violate any law or regulation. Notice of Exercise    When you wish to
exercise this option, you must notify the Corporation by filing the proper
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many shares you wish to purchase. Your notice must also specify how
your shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Corporation.

 

2



--------------------------------------------------------------------------------

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. Unless
otherwise prohibited by applicable law, payment may be made in one (or a
combination of two or more) of the following forms:   

•        Your personal check, a cashier’s check or a money order.

  

•        Certificates for shares of Corporation stock that you own, along with
any forms needed to effect a transfer of those shares to the Corporation. The
value of the shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. Instead of surrendering shares of
Corporation stock, you may attest to the ownership of those shares on a form
provided by the Corporation and have the same number of shares subtracted from
the option shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Corporation stock in payment of the exercise price
if your action would cause the Corporation to recognize compensation expense (or
additional compensation expense) with respect to this option for financial
reporting purposes.

 

•        Irrevocable directions to a securities broker approved by the
Corporation to sell all or part of your option shares and to deliver to the
Corporation from the sale proceeds an amount sufficient to pay the option
exercise price and any withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given by signing a
special “Notice of Exercise” form provided by the Corporation. However, payment
pursuant to this procedure shall not be permitted if such payment would violate
applicable law or a policy of the Corporation.

Withholding

Taxes and Stock

Withholding

   You will not be allowed to exercise this option unless you make arrangements
acceptable to the Corporation to pay any applicable withholding taxes, if any,
that may be due as a result of the option exercise. These arrangements may
include, in the Corporation’s discretion, withholding shares of Corporation
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale    By
signing this Agreement, you agree not to sell any option shares at a time when
applicable laws, regulations, Corporation trading policies (including the
Corporation’s Insider Trading Policy, a copy of which can be found on the
Company intranet) or an agreement between the Corporation and its underwriters
prohibit a sale. This restriction will apply as long as you are a director of
the Corporation. Transfer of Option    In general, only you may exercise this
option prior to your death. You may not transfer or assign this option, except
as provided below. For

 

3



--------------------------------------------------------------------------------

  

instance, you may not sell this option or use it as security for a loan. If you
attempt to do any of these things, this option will immediately become invalid.
You may, however, dispose of this option in your will or in a beneficiary
designation.

 

However, the Corporation may, in its sole discretion, allow you to transfer this
option as a gift to a family member. For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

   In addition, the Corporation may, in its sole discretion, allow you to
transfer this option to your spouse or former spouse pursuant to a domestic
relations order.   

The Committee will allow you to transfer this option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

 

If another person wants to exercise this option after it has been transferred to
him or her, including a transfer upon your death, that person must prove to the
Corporation’s satisfaction that he or she is entitled to exercise this option.
That person must also complete the proper “Notice of Exercise” form (as
described above) and pay the exercise price (as described below).

Retention Rights    Neither your option nor this Agreement give you the right to
be retained by the Corporation or a subsidiary of the Corporation in any
capacity. Nothing in this Agreement or in the Plan shall interfere with or
otherwise restrict in any way the rights of the Corporation and the
Corporation’s stockholders to remove you from the Board at any time in
accordance with the provisions of applicable law. Stockholder Rights    You (or
your estate, heirs or transferee) have no rights as a stockholder of the
Corporation until you (or your estate, heirs or transferee) have exercised this
option by giving the required notice to the Corporation and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before this option is exercised, except as described in the
Plan. Adjustments    The adjustments to any outstanding options shall be made by
the Board in a manner which shall preclude, other than as authorized by the
Plan, this Agreement or applicable law, the enlargement or dilution of rights

 

4



--------------------------------------------------------------------------------

   and benefits under such awards and shall be final, binding and conclusive. In
the event of a stock split, a stock dividend or a similar change in the
Corporation’s stock, the number of shares covered by this option and the
exercise price per share may be adjusted pursuant to the Plan in the sole
discretion of the Corporation. Applicable Law    This Agreement will be
interpreted and enforced with respect to issues of contract law under the laws
of the State of Texas and with respect to issues of corporation law under the
laws of the State of Delaware.

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Corporation’s intranet or by request to the Finance
Department.

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5